DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figs. 2-12 cleaning member movement arrangement that is user-mandated;
Species II: Figs. 13-18 cleaning member movement arrangement that is structure-mandated. 
 The species are independent or distinct because each species recites mutually exclusive characteristics of a cleaning member movement arrangement. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species each define alternate constructions of a medical device having a cleaning member movement arrangement. Each arrangement has distinctly different structural components within the medical device, such as but not limited to, a cleaning member movement arrangement that is user-mandated and may include a circumferential groove on the mounting portion; or a cleaning member movement arrangement that is structure-mandated and may include a camming structure. 
Therefore, the patentably indistinct species have acquired a separate status in the art in view of their different classifications, such as but not limited to, A61B1/126, A61B1/00066, A61B1/00064, A61B1/00002, A61B1/0669, A61B5, 150404, A61B5/150435, A61B5/150465, A61B5/15048, A61B1/00052, A61B5/15019, A61B90/70, A61B2090/701, etc., and the patentably indistinct species require a different field of text searching (e.g. searching different class/subclass or electronic resources, or employing different search strategies or search quarries) that focus on the carrying components listed above.
During a telephone conversation with attorney David Simmons on Monday, May 9, 2022 a provisional election was made without traverse to prosecute the invention of Species II, claims 1, 2, 7, 10, 12, 13, 16, and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-6, 8-9, 11, 14-15, 17-21, and 23-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
cleaning member controller in claim 1 and 22; 
plurality of cleaning member control mechanisms in claim 1; 
first cleaning member control mechanism in claim 7 and 22;
second cleaning member control mechanism in claim 7 and 22; 
first one of the cleaning member control mechanism in claim 12; 
second one of the cleaning member control mechanism in claim 12; 
which  all have structural support in in paragraph [0046] of the specification stating, “…a handle for the cleaning apparatus 100, carries a cleaning member controller 120. The cleaning member controller 120 is coupled between the user interface body 103 and the cleaning member 114 for enabling selective movement of the cleaning member 114. The cleaning member controller 120 includes a first cleaning member control mechanism 122 (i.e., a cleaning member movement mechanism) and a second cleaning member control mechanism 124 (i.e., a cleaning member adjusting mechanism). The first cleaning member control mechanism 122 includes a control body 125 (i.e., the first control body 125) that is rotatably and translatably mounted on (i.e., attached to) the user interface body 103, as best shown in FIGS. 5 and 6 and the second cleaning member control mechanism 124 is rotatably mounted on the first cleaning member control mechanism 122.”
First cleaning member manipulation mode in claim 7, 16, and 22;
Second cleaning member manipulation mode in claim 7, 17, and 22; 
which both have structural support in paragraph [0047] of the specification stating, “The first cleaning member manipulation mode can include translational movement, as provided for translation of the coupling element 116 to move the cleaning member 114…The second cleaning member manipulation mode can include rotational movement to move the cleaning member into and away from contact with the imaging element 20…;”
user interface portion in claim 12, 
which has structural support in paragraph [0063] of the specification stating, “The first control body 225 includes a user interface portion 228 and a mounting portion 230 connected to the user interface portion 228 thereof. The second control body 226 includes a user interface portion 232 and a mounting portion 234 connected to the user interface portion 232 thereof. Preferably, as shown, the first control body 225 is in a nested arrangement with the second control body 226.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a distal end portion” in lines 3 and 4. Therefore it is unclear if “a distal end portion” in line 3 is the same ‘distal end portion’ in line 4. Appropriate correction is required. 
Claim 16 recites the limitation “a distal end portion” in lines 3, 7, 10, and 20. Therefore it is unclear if ‘a distal end portion’ in line 3 is the same distal end portion in lines 7 or 10 or 20. Appropriate correction is required. 
Claim 16 also recites the limitation “a proximal end” in lines 9 and 15. Therefore it is unclear if “a proximal end” in line 9 is the same ‘proximal end’ in line 15. Appropriate correction is required. 
Claim 22 recites the limitation “the imaging element” in line 9.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kasahara et al. (US Patent No.: US6923759) hereinafter Kasahara.
Regarding claim 1, Kasahara discloses an in vivo endoscope cleaning apparatus, comprising: 
a chassis (Fig. 1 endoscope-covering sheath 2) adapted for having an endoscope (Fig. 1 endoscope 4) mounted thereon, 
a cleaning member (Fig. 3 wiper 24) attached to the chassis (Fig. 1 endoscope-covering sheath 2) at a location adjacent to an imaging element (Fig. 3 lens surface 4a) of the endoscope (Fig. 1 endoscope 4) when the endoscope (Fig. 1 endoscope 4) is mounted on the chassis (Fig. 1 endoscope-covering sheath 2); and 
a cleaning member controller (Fig. 3 turning manipulation portion 27) coupled between the chassis (Fig. 1 endoscope-covering sheath 2)  and the cleaning member (Fig. 3 wiper 24)  for enabling selective movement of the cleaning member (Fig. 3 wiper 24) relative to the chassis (Fig. 1 endoscope-covering sheath 2), wherein the cleaning member controller (Fig. 3 turning manipulation portion 27) coupled includes 
a plurality of cleaning member control mechanisms (Fig. 3 wiper manipulating portion 28 and torsion coil spring 29), wherein at least one of the cleaning member control mechanisms (Fig. 3 wiper manipulating portion 28) moves the cleaning member (Fig. 3 wiper 24) between a stowed position and a use position (Fig. 15 [column 9 lines 42-50] “…as the operator turns the wiper manipulating portion 28…the wiper 24 is made to turn ….so that scraping portion 26a of wiper rubber 26 can scrape off the adhering matter 81….which adheres to the objective lens surface 4a…”) relative to the location adjacent to the imaging element (Fig. 3 lens surface 4a) of the endoscope (Fig. 1 endoscope 4) when the endoscope (Fig. 1 endoscope 4) is mounted on the chassis (Fig. 1 endoscope-covering sheath 2), 
wherein at least one of the cleaning member control mechanisms (Fig. 3 torsion coil 29) moves the cleaning member (Fig. 3 wiper 24) into or away from contact ([column 6 lines 6-20] “…torsion coil spring 29, which …biases the wiper 24 in the direction of the proximal end of the sheath body 10…”) with the imaging element (Fig. 3 lens surface 4a)  while in the use position when the endoscope (Fig. 1 endoscope 4) is mounted on the chassis Fig. 1 endoscope-covering sheath 2) and wherein at least one of the cleaning member control mechanisms (Fig. 3 torsion coil 29) adjusts a level of contact force (biasing force) exerted by the cleaning member (Fig. 3 wiper 24)  on the imaging element (Fig. 3 lens surface 4a) when brought into contact therewith.
Regarding claim 2, Kasahara discloses the in vivo endoscope cleaning apparatus of claim 1 wherein: 
the plurality of cleaning member control mechanisms (Fig. 3 wiper manipulating portion 28 and torsion coil spring 29),  includes
a first cleaning member control mechanism (Fig. 3 wiper manipulating portion 28) and 
a second cleaning member control mechanism (Fig. 3 torsion coil spring 29); and 
the first cleaning member control mechanism (Fig. 3 wiper manipulating portion 28) is moveably mounted ([column 6 lines 3-5] “…the wiper manipulating portion 28 is turnable within range of a slot 27a of the manipulating portion cover 11.”) on the chassis (Fig. 1 endoscope-covering sheath 2); and 
the second cleaning member control mechanism (Fig. 3 torsion coil spring 29) is movably mounted on the first cleaning member control mechanism (Fig. 3 wiper manipulating portion 28) and is connected to the cleaning member (Fig. 3 wiper 24, [column 6 lines 9-13] “…torsion coil 29 is fitted in a compressed state between an end surface of the sheath body 10 and the wiper manipulating portion 28,  and wiper 24…”).
Regarding claim 7, Kasahara discloses the in vivo endoscope cleaning apparatus of claim 1 wherein: 
the plurality of cleaning member control mechanisms (Fig. 3 wiper manipulating portion 28 and torsion coil spring 29),   includes 
a first cleaning member control mechanism (Fig. 3 wiper manipulating portion 28)  and 
a second cleaning member control mechanism (Fig. 3 torsion coil spring 29);  
the first cleaning member control mechanism (Fig. 3 wiper manipulating portion 28) is moveably mounted ([column 6 lines 3-5] “…the wiper manipulating portion 28 is turnable within range of a slot 27a of the manipulating portion cover 11.”) on the chassis (Fig. 1 endoscope-covering sheath 2); 
wherein the first cleaning member control mechanism (Fig. 3 wiper manipulating portion 28)  has a plurality of cleaning member manipulation modes, 
wherein a first one of the cleaning member manipulation modes provides for said movement of the cleaning member (Fig. 3 wiper 24) between the stowed position and the use position (Fig. 15 [column 9 lines 42-50] “…as the operator turns the wiper manipulating portion 28…the wiper 24 is made to turn ….so that scraping portion 26a of wiper rubber 26 can scrape off the adhering matter 81….which adhears to the objective lens surface 4a…” The wiper 24 is in the used position when the wiper is manipulated to turn. The wiper is in the stowed position when the wiper is not manipulated)  and 
wherein a second one of the cleaning member manipulation modes provides for said movement of the cleaning member (Fig. 3 wiper 24) into and away from contact with the imaging element (Figs. 7 and 15 [column 7 lines 4-18] Fig. 7 shows a force F direction, when wiper manipulating portion 28 receives a force in the F direction the cleaning member, wiper 24, moves into and away from the imaging element, lens surface 4a);and 
the second cleaning member control mechanism (Fig. 3 torsion coil spring 29) is movably mounted on the first cleaning member control mechanism (Fig. 3 wiper manipulating portion 28) and is fixedly connected to the cleaning member (Fig. 3 wiper 24, [column 6 lines 9-13] “…torsion coil 29 is fitted in a compressed state between an end surface of the sheath body 10 and the wiper manipulating portion 28,  and wiper 24…”).
Regarding claim 10, Kasahara discloses the in vivo endoscope cleaning apparatus of claim 7, wherein the second one of the cleaning member manipulation modes is inhibited when the cleaning member is in the stowed position (Figs. 7 and 15 [column 7 lines 4-18] Fig. 7 shows a force F direction, when wiper manipulating portion 28 receives a force in the F direction the cleaning member, wiper 24, moves into and away from the imaging element, lens surface 4a, and [column 9 lines 51-54] “…the wiper 24 is biased by the torsion coil spring 29, the wiper 24 returns to its original position and withdraws from the objective lens surface 4a when the operator releases the pressure of his/her finger.”);.
Regarding claim 16, Kasahara discloses an in vivo endoscope cleaning apparatus, comprising:
 an elongated body (Fig. 1 endoscope-covering sheath 2) including a central passage (Fig. 3) adapted for having an extension portion of an endoscope (Fig. 1 endoscope 4) seated therein, 
wherein a distal end portion of the elongated body (Fig. 3 end of endoscope-covering sheath 2 near reference number 26) has an opening therein through which an imaging element (Fig. 3 lens surface 4a) attached to the extension portion of the endoscope (Fig. 1 endoscope 4) is accessible when the extension portion of the endoscope (Fig. 1 endoscope 4)  is in a seated configuration (Fig. 3) within the central passage (Fig. 3) of the elongated body (Fig. 1 endoscope-covering sheath 2); 
a cleaning member (Fig. 3 wiper 24) adjacent to the opening at the distal end portion of the elongated body (Fig. 3 end of endoscope-covering sheath 2 near reference number 26); 
a user interface body (Fig. 3 manipulating-portion cover 11) connected to a proximate end of the elongated body (Fig. 3 end of endoscope-covering sheath 2 near reference number 11); 
a coupling element (Fig. 3 wiper rod 25) fixedly attached at a distal end portion (Fig. 3 end of wiper rod 25 near reference number 24) thereof to the cleaning member (Fig. 3 wiper 24); 
an axial position adjuster (Fig. 3 torsion coil 29); and 
a cleaning member control mechanism (Fig. 3 turning manipulation portion 27) movably mounted on the user interface body (Fig. 3 manipulating-portion cover 11), 
wherein the axial position adjuster (Fig. 3 torsion coil 29) is movably attached to the cleaning member control mechanism (Fig. 3 turning manipulation portion 27) and is fixedly attached to a proximate end ([column 6 lines 6-9 “…torsion coil spring 29…is provided in the state of being fitted on the wiper rod 25…”) of the coupling element (Fig. 3 wiper rod 25), wherein movement of the axial position adjuster (Fig. 3 torsion coil 29) adjusts a distance between the cleaning member control mechanism (Fig. 3 turning manipulation portion 27) and the cleaning member (Fig. 3 wiper 24), 
wherein a first cleaning member manipulation mode of the cleaning member control mechanism (Fig. 3 turning manipulation portion 27)  enables the cleaning member (Fig. 3 wiper 24) to be moved between a stowed position and a use position (Fig. 15 [column 9 lines 42-50] “…as the operator turns the wiper manipulating portion 28…the wiper 24 is made to turn ….so that scraping portion 26a of wiper rubber 26 can scrape off the adhering matter 81….which adheres to the objective lens surface 4a…”) relative to the distal end portion of the elongated body (Fig. 3 end of endoscope-covering sheath 2 near reference number 26) and a second cleaning member manipulation mode of the cleaning member control mechanism (Fig. 3 turning manipulation portion 27)  enables the cleaning member (Fig. 3 wiper 24) to be moved into or away from contact ([column 6 lines 6-20] “…torsion coil spring 29, which …biases the wiper 24 in the direction of the proximal end of the sheath body 10…”) with the imaging element (Fig. 3 lens surface 4a) while the cleaning member (Fig. 3 wiper 24) is in the use position.
Regarding claim 22, Kasahara discloses a cleaning member controller (Fig. 3 turning manipulation portion 27) for an endoscope cleaning apparatus, wherein the endoscope cleaning apparatus has a chassis (Fig. 1 endoscope-covering sheath 2) and a cleaning member (Fig. 3 wiper 24) attached thereto, wherein the chassis (Fig. 1 endoscope-covering sheath 2) is adapted for having an endoscope (Fig. 1 endoscope 4) mounted thereon, wherein the cleaning member controller (Fig. 3 turning manipulation portion 27) comprises: a first cleaning member control mechanism (Fig. 3 wiper manipulating portion 28) attached to the chassis (Fig. 1 endoscope-covering sheath 2), wherein the first cleaning member control mechanism (Fig. 3 wiper manipulating portion 28) has a plurality of cleaning member manipulation modes, wherein a first one of the cleaning member manipulation modes moves the cleaning member between a stowed position and a use position (Fig. 15 [column 9 lines 42-50] “…as the operator turns the wiper manipulating portion 28…the wiper 24 is made to turn ….so that scraping portion 26a of wiper rubber 26 can scrape off the adhering matter 81….which adheres to the objective lens surface 4a…” Again, as wiper 24 is turned it is the use position. When the wiper 24 is not turned it is the stowed position.) relative to a location adjacent to the imaging element (Fig. 3 lens surface 4a) of the endoscope (Fig. 1 endoscope 4) when the endoscope (Fig. 1 endoscope 4) is mounted on the chassis (Fig. 1 endoscope-covering sheath 2) and wherein a second one of the cleaning member manipulation modes moves the cleaning member into and away from contact ([column 6 lines 6-20] “…torsion coil spring 29, which …biases the wiper 24 in the direction of the proximal end of the sheath body 10…”)  with the imaging element (Fig. 3 lens surface 4a) while in the use position when the endoscope is mounted on the chassis (Fig. 1 endoscope-covering sheath 2); and a second cleaning member control mechanism (Fig. 3 torsion coil 29) having a portion thereof moveably attached to the first cleaning member control mechanism (Fig. 3 wiper manipulating portion 28) and a portion thereof fixedly attached to the cleaning member (Fig. 3 wiper 24), wherein movement of the second cleaning member control mechanism relative to the first cleaning member control mechanism alters a distance between the cleaning member and the first cleaning member control mechanism to adjust a level of contact force ([column 6 lines 6-20] “…torsion coil spring 29, which …biases the wiper 24 in the direction of the proximal end of the sheath body 10…”) exerted by the cleaning member (Fig. 3 wiper 24) on the imaging element (Fig. 3 lens surface 4a) when brought into contact therewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara. 
Regarding claim 12, Kasahara discloses the in vivo endoscope cleaning apparatus of claim 1, further comprising: 
a coupling element (Fig. 7 wiper rod 25) having a distal end portion (Fig. 3 end of wiper rod 25 near reference number 24) and a proximate end portion (Fig. 3 end of wiper rod 25 near reference number 29); 
wherein the coupling element (Fig. 7 wiper rod 25) is fixedly attached at a distal end portion (Fig. 3 end of wiper rod 25 near reference number 24) thereof to the cleaning member (Fig. 3 wiper 24); 
wherein a first one of the cleaning member control mechanisms (Fig. 3 wiper manipulating portion 28) is moveably mounted on the chassis (Fig. 1 endoscope-covering sheath 2)  to enable said movement of the cleaning member (Fig. 3 wiper 24) between the stowed position and the use position (Fig. 15 [column 9 lines 42-50] “…as the operator turns the wiper manipulating portion 28…the wiper 24 is made to turn ….so that scraping portion 26a of wiper rubber 26 can scrape off the adhering matter 81….which adheres to the objective lens surface 4a…”) and said movement of the cleaning member into or away from contact (as wiper 24 turns the wiper 24 is moving towards the lens surface 4a and away from lens surface 4a) with the imaging element (Fig. 3 lens surface 4a); 
The first embodiment of Kasahara fails to disclose wherein a second one of the cleaning member control mechanisms is movably mounted on the first one of the cleaning member control structures to enable said adjustment the level of contact force exerted by the cleaning member on the imaging element; wherein the second one of the cleaning member control mechanisms includes a user interface portion and a coupling element engaging structure; wherein the user interface portion is rotatably attached to the first one of the cleaning member control mechanisms to permit rotation of the user interface portion relative to the first one of the cleaning member control mechanisms while inhibiting unrestricted axial displacement therebetween; wherein the coupling element engaging structure is fixedly attached to a proximate end portion of the coupling element; wherein the coupling element engaging structure is mounted on the first one of the cleaning member control mechanisms for permitting axial translation of the coupling element engaging structure relative to the first one of the cleaning member control mechanisms and inhibiting unrestricted rotational movement therebetween; and wherein the coupling element engaging structure is threadedly attached to the user interface portion for causing axial translation of the coupling element engaging structure relative to the first one of the cleaning member control mechanisms when the user interface portion is rotated.
However, another embodiment of Kasahara, teaches wherein a second one of the cleaning member control mechanisms (Fig. 19A coil spring 102) is movably mounted on the first one of the cleaning member control structures (Fig. 19A wiper manipulating lever 96) to enable said adjustment the level of contact force exerted by the cleaning member (Fig. 3 wiper 24) on the imaging element (Fig. 3 lens surface 4a); wherein the second one of the cleaning member control mechanisms (Fig. 19A coil spring 102) includes a user interface portion (Fig. 19A detent ball 100) and a coupling element engaging structure (Fig. 19A screw 101); wherein the user interface portion is rotatably attached to the first one of the cleaning member control mechanisms (Fig. 19A wiper manipulating lever 96) to permit rotation ([column 11 lines 34 – 61]) of the user interface portion (Fig. 19A detent ball 100) relative to the first one of the cleaning member control mechanisms (Fig. 19A wiper manipulating lever 96)  while inhibiting unrestricted axial displacement therebetween ([column 11 lines 50-54] “…wiper lever 96 is turned, the detent ball 100 biased by the coil spring 102 rides along the cam surface 97…”); wherein the coupling element engaging structure (Fig. 19A locking screw 101) is fixedly attached to a proximate end portion of the coupling element (Fig. 19A near end of wiper rod 25); wherein the coupling element engaging structure (Fig. 19A locking screw 101) is mounted on the first one of the cleaning member control mechanisms (Fig. 19A wiper manipulating lever 96) for permitting axial translation of the coupling element engaging structure (Fig. 19A locking screw 101) relative to the first one of the cleaning member control mechanisms (Fig. 19A wiper manipulating lever 96) and inhibiting unrestricted rotational movement therebetween; and wherein the coupling element engaging structure (Fig. 19A locking screw 101)  is threadedly attached to the user interface portion (Fig. 19A detent ball 100)  for causing axial translation of the coupling element engaging structure (Fig. 19A locking screw 101) relative to the first one of the cleaning member control mechanisms (Fig. 19A wiper manipulating lever 96) when the user interface portion (Fig. 19A detent ball 100) is rotated.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the first embodiment of Kasahara with another embodiment of Kasahara to include the second one of the cleaning member control mechanisms to include a user interface portion  that is rotatably attached to the first one of the cleaning member control mechanisms to permit rotation of the user interface portion relative to the first one of the cleaning member control mechanisms while inhibiting unrestricted axial displacement therebetween and a coupling element engaging structure that is fixedly attached to a proximate end portion of the coupling element; wherein the coupling element engaging structure is mounted on the first one of the cleaning member control mechanisms for permitting axial translation of the coupling element engaging structure relative to the first one of the cleaning member control mechanisms and inhibiting unrestricted rotational movement therebetween; and wherein the coupling element engaging structure is threadedly attached to the user interface portion for causing axial translation of the coupling element engaging structure relative to the first one of the cleaning member control mechanisms when the user interface portion is rotated. 
Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the first embodiment of Kasahara with another embodiment of Kasahara to ensure a structural configuration where the wiper “…can be prevented from hindering the viewing field of the rigid endoscope…”[column 11 lines 59-61]. 
Regarding claim 13,  the initial embodiment of Kasahara discloses the in vivo endoscope cleaning apparatus of claim 12 wherein the first one of the cleaning member control mechanisms (Fig. 3 wiper manipulating portion 28) is: translatably coupled to the chassis (Fig. 1 endoscope-covering sheath 2)  for moving the cleaning member between the stowed position and the use position (Fig. 15 [column 9 lines 42-50] “…as the operator turns the wiper manipulating portion 28…the wiper 24 is made to turn ….so that scraping portion 26a of wiper rubber 26 can scrape off the adhering matter 81….which adheres to the objective lens surface 4a…”); and 
rotatably coupled to the chassis (Fig. 1 endoscope-covering sheath 2)   for moving the cleaning member (Fig. 3 wiper 24) into or away from contact (as wiper 24 turns the wiper 24 is moving towards the lens surface 4a and away from lens surface 4a) with the imaging element (Fig. 3 lens surface 4a).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795